DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 newly recites limitation, “a selective metal with no barrier layer” and claim 5 originally recites “the selective metal includes an adhesion layer”. It appears these layers are different layers. However, the original specification does not explicitly differentiate these two elements. Hence, the barrier and adhesive layer usually known to one of ordinary skill in the art as the same as a seed layer since they provide the same functions, for example, adhesion and barrier. For the examination purposes the office presumes these two layers are different layers because claims 5 and 6 further claim an adhesion layer. Otherwise, the claims may include two distinct species. See the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sio et al. (US 11,270,936, newly cited, hereinafter, Sio) in view of Ishizaka et al. (US 2010/0081276, previously cited, hereinafter, Ishizaka.)
In regard to claim 1, in figs. 2, 6, and 9A-9E, for example, Sio discloses an apparatus 100 with super via integration in an integrated circuit, the apparatus comprising:
a first metal layer 145b, or M1;
a second metal layer 145c, or M2, wherein the second metal layer is adjacent to the first metal layer;
a third metal layer 145d, or M3, wherein the third metal layer is adjacent to the second metal layer and is non-adjacent to the first metal layer (M2 is in between);
a super via 150a directly interconnecting the first metal layer and the third metal layer through a dielectric material 970a/970b (in figs. 9a-9b, the dielectric layer is not shown in fig. 2 to simplify the drawings, see col. 4, lines 42-55), wherein the super via is filled with a selective metal.
Regarding the limitation, the metal is grown with the carbonyl or chlorine precursor; the limitation is considered as a product-by-process limitation (grown with carbonyl precursor); thus, it has not been given a patentable weight in a product or apparatus claim (the precursor is also described in the current specification as a process/method (para [0007].) Nevertheless, to make the record clear since such method of growing the metal is well-known to one of ordinary skill in the art, the office hereby incorporates Ishizaka to demonstrate the obviousness of using the method, wherein the selective metal is grown with a carbonyl precursor.
Ishizaka, in figs. 1A-E, discloses an analogous device, via structure or a dual damascene structure, 100 (para [0020]), the structure comprises a metal layer 112 and the metal is formed using a carbonyl precursor gas in order to control the dimensions of the element. This is known in the art (paras [0024-0025].)
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the process/method as taught in order to take the advantage.
Furthermore, regarding the limitation, “the selective metal of the super via”, as mentioned above, Sio indeed discloses this limitation. Similar to the current claimed limitation, the supervia 150b  is formed by making an opening, or trench, 950b/950’ (described in col. 11, lines 43-49, fig. 9D). The Trench/opening then filled with metal (described in col. 11, lines 50-60.) Thus, the selective metal is the metal of the supervia. Therefore, Sio discloses the limitation.
Regarding newly added limitation, “no barrier”, Sio further shows there is no barrier in the opening or around the metal in the via (see figs. 2 and figs. 9A-E. See also col. 11, lines 50-60.)
It is further noted that the newly added reference above is incorporated herein to show that barrier/adhesion may not need it due to materials that is filled in the supervia. All of the previous rejections are remained. See below.
Regarding claim 2, Sio further discloses wherein the super via is filled into a trench in the dielectric material. See figs. 9D-E.
Regarding claim 3, Sio further discloses wherein the selective metal is tungsten (W). See col. 10, lines  1-5.

Regarding claim 4, Sio further discloses wherein the selective metal is either ruthenium (Ru) or cobalt (Co). See col. 10, lines 1-5.
Regarding claims 5-6, see below discussion.
Regarding claim 7, Sio further discloses wherein the super via is fully filled with the selective metal. Fig. 9E, for example.
Regarding claims 9-10, the limitations as claimed are considered to be processes of making the layers or the structure; thus, they are not given a patentable weight in an apparatus claim. However, Ishizaka 
Regarding claim 11, Sio further discloses wherein the selective metal is in contact with the dielectric material. See fig. 9E.
Claims 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mignot et al. (US 2020/0388567, previously cited, hereinafter, Mignot) in view of Ishizaka et al. (US 2010/0081276, previously cited, hereinafter, Ishizaka.)
In regard to claim 1, in figs. 7 and 12-13, for example, Mignot discloses an apparatus 100 (metallization in semiconductor structure, para [0041]) with super via integration nin an integrated circuit, the apparatus comprising:
a first metal layer 108, or MO (para [0028));
a second metal layer M1 (para [0029]), wherein the second metal layer is adjacent to the first metal layer;
a third metal layer 146 (para [0041]), wherein the third metal layer is adjacent to the second metal layer and is non-adjacent to the first metal layer (M1 is in between);
a super via 132, or SVIA (para [0034]) interconnecting the first metal layer and the third metal layer through a dielectric material 114 (para [0043]), wherein the super via is filled with a selective metal (see para [0034] where the materials for the SVIA are listed and have one known property, allow electrical connection.)
Regarding the limitation, the metal is grown with the carbonyl or chlorine precursor; the limitation is considered as a product-by-process limitation (grown with carbonyl precursor); thus, it has not been given a patentable weight in a product or apparatus claim (the precursor is also described in the current specification as a process/method (para [0007].) Nevertheless, to make the record clear since such method of growing the metal is well-known to one of ordinary skill in the art, the office hereby incorporates Ishizaka to demonstrate the obviousness of using the method, wherein the selective metal is grown with a carbonyl precursor.
Ishizaka, in figs. 1A-E, discloses an analogous device, via structure or a dual damascene structure, 100 (para [0020]), the structure comprises a metal layer 112 and the metal is formed using a carbonyl precursor gas in order to control the dimensions of the element. This is known in the art (paras [0024-0025].)
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the process/method as taught in order to take the advantage.
Furthermore, regarding the limitation, “the selective metal of the super via”, Mignot indeed discloses this limitation. Similar to the current claimed limitation, the SVIA is formed by making an opening, or trench, 130 (described in para [0033], fig. 2). The Trench/opening then filled with metal 132. Thus, the selective metal is the metal of the SVIA. Therefore, Mignot discloses the newly added limitation.
Regarding claim 2, Mignot further discloses wherein the super via is filled into a trench in the dielectric material (fig. 7).
Regarding claim 3, Mignot further discloses wherein the selective metal is tungsten (W) (para [0043].)
Regarding claim 4, Mignot further discloses wherein the selective metal is either ruthenium (Ru) or cobalt (Co) (para [0034].)
Regarding claim 7, Mignot further discloses wherein the super via is fully filled with the selective metal (fig. 7.)
Regarding claims 9-10, the limitations as claimed are considered to be processes of making the layers or the structure; thus, they are not given a patentable weight in an apparatus claim. However, Mignot and Ishizaka discuss such methods since they are known in the art. See Mignot’s para [0002] or Ishizaka’s para [0019].)
Regarding claim 11, Mignot further discloses wherein the selective metal is in contact with the dielectric material (fig. 7.)
In regard to claims 5 and 6, Mignot discloses all of the claimed limitations as mentioned above. Mignot also further discusses the need for using a wetting/barrier/adhesion layer in between the metal layer and the dielectric layer in a trench in order to prevent the diffusion of metal into the dielectric (para [0040]. Thus, Mignot also teaches the use of an adhesive layer as an option. Here, Mignot also teaches the seed layer serves as a wetting or adhesive layer (see para [0040].) And furthermore, the seed layer is formed by TiN (same as material disclosed by the current invention.) Thus, it is clearly the seed layer is capable of being an adhesive layer as currently claimed.
Thus, it is known to one of ordinary skill in the art. Mignot, however, does not show such adhesion/barrier layer in the disclosed drawings. Nevertheless, for the clarity of the record, Ishizaka, as mentioned above, is incorporated herein to show the known barrier/adhesion later that may be formed between a metal layer and a dielectric layer. For instance, in fig. 1A, Ishizaka discloses an analogous apparatus or structure 100 (para [0021]) including metal layers 122/102 formed in a trench (para [0039].) Ishizaka further teaches the use of a barrier/adhesion layer 118 (para [0039]) that is formed between dielectric layer 104 (para [0021] and metal layer 104 (para [0021]) in order to protect the dielectric layer from diffusion and metallic poisoning. This is also common and known in the art.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to form a barrier layer in between metal and dielectric materials in order to take the known advantage.
Claims 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 9,805,972, previously cited, hereinafter, Zhang) in view of Ishizaka.
Regarding claim 1, in figs. 1-4, Zhang discloses an apparatus 10 with super via, or skip via (see the title) integration in an integrated circuit, the apparatus comprising a plurality of wiring levels, e.g., MO, M1, etc.;
a first metal layer 14;
a second metal layer 20, wherein the second metal layer is adjacent to the first metal layer;
a third metal layer 40 (fig. 4), wherein the third metal layer is adjacent to the second metal layer and is non-adjacent to the first metal layer; and
a super via either 32a (32a includes 32a’, continues and connects to 14) or 32b interconnecting the first metal layer and the third metal layer through a dielectric material, or insulator layer, 18, wherein the super via is filled with a selective metal 38 and 40. Regarding the limitation, the metal is grown with the carbonyl or chlorine precursor; the limitation is considered as a product-by-process limitation (grown with carbonyl precursor); thus, it has not been given a patentable weight in a product or apparatus claim (the precursor is also described in the current specification as a process/method (para [0007].) Nevertheless, to make the record clear since such method of growing the metal is well-known to one of ordinary skill in the art, the office hereby incorporates Ishizaka to demonstrate the obviousness of using the method, wherein the selective metal is grown with a carbonyl precursor.
Zhang discloses several species of the device. One of the species Zhang suggest using a barrier as an option. As shown in fig. 3, there is no barrier/adhesive layer is formed in the supervia (see also paras [0034-0035].) Therefore, Zhang indeed discloses a species that does not include a barrier in the supervia. 
Ishizaka, in figs. 1A-E, discloses an analogous device, via structure or a dual damascene structure, 100 (para [0020]), the structure comprises a metal layer 112 and the metal is formed using a carbonyl precursor gas in order to control the dimensions of the element. This is known in the art (paras [0024-0025].)
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the process/method as taught in order to take the advantage.
Furthermore, regarding the limitation, “the selective metal of the super via”, Zhang indeed discloses this limitation. Similar to the current claimed limitation, the SVIA is formed by making an opening, or trench, 32a’. The Trench/opening then filled with metals 40/38 (figs. 3-4.) Thus, the selective metal is the metal of the SVIA. Therefore, Zhang (the combination) discloses the limitation.
Furthermore, regarding the newly added limitation, “wherein the super via is filled with a selective metal with no barrier layer”. In Zhang, the seed/barrier/adhesion layers 16 and 24 are form in the via (See Zhang’s fig. 3.) Nonetheless, Zhang also mentions the use of a barrier layer. Zhang also further clearly teaches that a barrier is indeed not necessary when use a growth process to form the metal wherein the metal is made with certain material, Cobalt, for example (see col. 5, lines 40-54.) This is commonly known in the art. Thus, the teaching simplifies the process of making the device by elimination steps of making it as a whole.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the known teaching as disclosed by Zhang in order to take the advantage.
Regarding claim 2, Zhang further discloses wherein the super via is filled into a trench in the dielectric material. See fig. 4.
Regarding claims 3-4, as mentioned in claim 1 above, Zhang further discloses wherein the selective metal is tungsten (W), Cobalt.
Regarding claim 7, Zhang further discloses wherein the super via is fully filled on the sides with the selective metal.
Regarding claims 9-10, as mentioned in claims 9-10 above, the limitations as claimed are considered to be processes of making the layers or the structure; thus, they are not given a patentable weight in an apparatus claim. However, Zhang or Ishizaka, does discuss such methods since they are known in the art. See Zhang’s Fig. 4. See also the discussions above regarding claims 9-10.
Regarding claim 11, Zhang further discloses wherein the selective metal is in contact with the dielectric material. See fig. 4.
Regarding claims 5 and 6, the combination discloses and adhesive layer formed between the metal and the dielectric layers. Zhang as mentioned in claim 1 above, the adhesive may be used as an option due to the type metal, see above discussion. Nonetheless, Ishizaka, as mentioned above, is incorporated herein to show the known barrier/adhesion layer that may be formed between a metal layer and a dielectric layer. For instance, in fig. 1A, Ishizaka discloses an analogous apparatus or structure 100 (para [0021]) including metal layers 122/102 formed in a trench (para [0039].) Ishizaka further teaches the use of a barrier/adhesion layer 118 (para [0039]) that is formed between dielectric layer 104 (para [0021] and metal layer 104 (para [0021]) in order to protect the dielectric layer from diffusion and metallic poisoning. This is also common and known in the art. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to form an adhesive layer in between metal and dielectric materials in order to take the known advantage.
Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The remarks of September 28, 2022 also have been fully considered but are not persuasive for the reasons below.  Since, the previous rejection of claims 1-7 and 9-11 under 35 U.S.C. § 103 as unpatentable over Mignot and Ishizaki and Zhang in view of Ishizaka are also maintained.
On pages 7-14 of the remarks, the Applicant argues that the cited prior art, Mignot and Zhang in view of Ishizaka do not disclose the newly added limitation, “no barrier layer”.  For the purposes of determining patentability under 35 U.S.C. § 103, MPEP § 2143.01(I) addresses that the prior art suggestion of the claimed invention is not necessarily negated by desirable alternatives in the prior art. MPEP § 2123 additionally demonstrates that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure of nonpreferred embodiments. The requirements for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07.  The remarks do not provide any specific reasons as to why either the findings of fact or the legal conclusion of obviousness is allegedly in error.  The legal decisions cited discuss various aspects of an obviousness analysis, but Applicant’s remarks are only generalizations not tied to the facts of the cases.  Thus, the remarks in response to the obviousness rejection do not comply with 37 CFR 1.111(b) and MPEP § 707.07.  However, Applicant’s reply is considered to be a bona fide attempt at a response and is being accepted as a complete response.
In the arguments, Applicant argues the cited art does not disclose the limitation, “wherein the super via is filled with a selective metal with no barrier layer”. As addressed above, Mignot also further discusses the need for using a wetting/barrier/adhesion layer in between the metal layer and the dielectric layer in a trench in order to prevent the diffusion of metal into the dielectric (para [0040].) Thus, Mignot also teaches the use of an adhesive layer as an option. Here, Mignot also teaches the seed layer serves as a wetting or adhesive layer (see para [0040].) And furthermore, the seed layer is formed by TiN (same as material disclosed by the current invention.) Thus, it is clearly the seed layer is capable of being an adhesive layer as currently claimed.
 Zhang also mentions the use of a barrier layer as an alternative. Nevertheless, Zhang also further clearly teaches that a barrier is indeed not necessary when use a growth process to form the metal wherein the metal is made with certain material, Cobalt, for example (see col. 5, lines 40-54.) This is commonly known in the art. Thus, the teaching simplifies the process of making the device by elimination steps of making it as a whole. Therefore, the above combination indeed discloses all of the claimed limitations. As a result, the rejection is maintained and made final. 
It should be further noted, in order to expedite the process of the prosecution of the claims; it would be useful when all of the teachings/disclosures of the cited documents be thoroughly reviewed during a process of amending the claims in order to overcome the rejections. See below (and PTO-892) for additional newly found prior art for amending purposes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, LEE et al., US 2021/0005548; Gerousis et al., US 2020/0373241; DOet al., US 2020/0295134; and Xu et al., US 2020/0058585.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN W HA/               Primary Examiner, Art Unit 2814